DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed April 28, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, there is no explanation of relevance for Cite No. 2 (Ortholength).  The reference has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0228845 (Gorsline) in view of Chinese Patent No. CN 108904027 A (Li).
Regarding claim 1, Gorsline discloses an intramedullary nail implant (100 or 500, e.g.) for positioning in a bone having a head and a shaft defining an intramedullary canal, the implant comprising: a distal portion (112 or 516) including a shaft extending along a central axis (see Figs. 1 and 5A; central axis is a central longitudinal axis of each implant 100 or 500) and configured for positioning within the intramedullary canal (see paragraph [0092], e.g.), wherein the distal portion defines a first enclosed slot (106 
Gorsline fails to disclose wherein the first enclosed slot includes a linear rack with a plurality of teeth extending into the slot.  However, Gorsline does disclose the first enclosed slots can be used to facilitate compression of a fractured bone (see paragraphs [0004], [0028], [0029], [0063], [0064], e.g.).  Additionally, Li discloses an intramedullary nail implant (1) for positioning in a bone having a head and a shaft defining an intramedullary canal, the implant comprising: a distal portion (see marked-up Fig. 1 below) including a shaft extending along a central axis and configured for positioning within the intramedullary canal, wherein the distal portion defines a slot (13), and the slot includes a linear rack (131) with a plurality of teeth (see Figs. 2 and 5) extending into the slot.  Regarding claim 11, Li discloses wherein the rack is configured for engagement with a pinion (132) to adjust the position of the implant in proximal or distal direction.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first enclosed slot of Gorsline to have a linear rack with a plurality of teeth extending into the slot, the rack configured for engagement with a pinion, as suggested by Li in order to facilitate compression of fractured pieces of bone without the bones separating from each other 

    PNG
    media_image1.png
    766
    597
    media_image1.png
    Greyscale

Regarding claim 2, Gorsline discloses wherein the contact surface defines a curved surface (proximal portion 110 includes a cylindrically curved contact outer surface, see Fig. 1).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gorsline in view of Li, and further in view of U.S. Patent Application Publication No. 2016/0081725 (Forster).
claims 7 and 8, Gorsline in view of Li fails to disclose wherein the proximal portion and the distal portion are releasably interconnected to one another, wherein a position of the proximal portion is longitudinally adjustable relative to the distal portion in a direction of the central axis.  However, Forster discloses an intramedullary nail (10) having proximal (24) and distal (12) portions, wherein the proximal portion and the distal portion are releasably interconnected to one another (see paragraphs [0015] and [0017]), and wherein a position of the proximal portion is longitudinally adjustable relative to the distal portion in a direction of the central axis (post 22 of distal portion 12 is longitudinally adjustable inside receptacle 26 of proximal portion 24).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the proximal and distal portions releasably interconnected and longitudinally adjustable as suggested by Forster in order to provide the traditional reinforcement function of a standard intramedullary nail or rod while also being able to restore range of motion to one or more joints adjacent to the implant, as needed (see Forster, paragraph [0006]).  
Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gorsline.
Regarding claim 1, Li discloses an intramedullary nail implant (1) for positioning in a bone having a head and a shaft defining an intramedullary canal, the implant comprising: a distal portion (see marked-up Fig. 1 above) including a shaft extending along a central axis and configured for positioning within the intramedullary canal, wherein the distal portion defines a slot (13), and the slot includes a linear rack (131) with a plurality of teeth (see Figs. 2 and 5) extending into the slot; and a proximal 
Li fails to disclose the distal portion defining first and second enclosed slots such that the second enclosed slot is positioned distal to the first enclosed slot and the first enclosed slot includes the linear rack.  However, Gorsline discloses an intramedullary implant (100 or 500) having a distal portion (112 or 516), wherein the distal portion defines a first enclosed slot (106 or 510) and a second enclosed slot (108 or 506; alternatively, there may be more than one slot 106 or 506, see paragraphs [0029] and [0063]), wherein the first enclosed slot is used to facilitate compression of fractured bone pieces (see paragraphs [0004], [0028], [0029], [0063], [0064], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Li such that the distal portion defines multiple enclosed compression slots, with a first enclosed compression slot including a mechanism (i.e., the linear rack) for facilitating compression of fractured bone, as suggested by Gorsline, because the particular position of the distal portion compression slot does not modify the operation of the intramedullary implant and is merely a matter of design choice.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 
	Regarding claim 2, Li discloses wherein the contact surface defines a curved surface (proximal portion includes a cylindrically curved contact outer surface, see Fig. 3).  
Regarding claim 11, Li discloses wherein the rack is configured for engagement with a pinion (132) to adjust the position of the implant in proximal or distal direction.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gorsline, and further in view of U.S. Patent Application Publication No. 2007/0255283 (Ekholm).
Regarding claim 4, Li fails to suggest whether the proximal portion includes a solid structure with a plurality of screw holes defined therethrough, though Li does disclose that a screw hole (11) is defined through the proximal portion.  Additionally, Ekholm discloses an intramedullary nail (10) having a proximal portion (16) that is solid (see Fig. 3 and paragraph [0011]) and includes a plurality of screw holes (31/32/34/36) defined therethrough.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the proximal portion of Li in view of Gorsline to be solid and have a plurality of screw holes defined therethrough in order to facilitate a stronger fixation of the implant to the fractured bone and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza,.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gorsline, and further in view of U.S. Patent Application Publication No. 2016/0081725 (Forster).
Regarding claims 7 and 8, Li in view of Gorsline fails to disclose wherein the proximal portion and the distal portion are releasably interconnected to one another, wherein a position of the proximal portion is longitudinally adjustable relative to the distal portion in a direction of the central axis.  However, Forster discloses an intramedullary nail (10) having proximal (24) and distal (12) portions, wherein the proximal portion and the distal portion are releasably interconnected to one another (see paragraphs [0015] and [0017]), and wherein a position of the proximal portion is longitudinally adjustable relative to the distal portion in a direction of the central axis (post 22 of distal portion 12 is longitudinally adjustable inside receptacle 26 of proximal portion 24).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the proximal and distal portions releasably interconnected and longitudinally adjustable as suggested by Forster in order to provide the traditional reinforcement function of a standard intramedullary nail or rod while also being able to restore range of motion to one or more joints adjacent to the implant, as needed (see Forster, paragraph [0006]).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 7, 8, and 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773